Citation Nr: 1744244	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO. 13-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the termination of nonservice-connected pension beginning on July 1, 2014 was proper.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran served on active duty from July 17, 1989 to June 15, 1991. The Veteran was discharged on June 15, 1991, with 1 year, 10 months, and 29 days of service.

2. The Veteran was discharged from service for the convenience of the government (COG) and the separation reason was pregnancy; her term of enlistment was 4 years.


CONCLUSION OF LAW

The termination of non-service-connected pension for the year beginning July 1, 2014 was proper. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.12a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The United States Court of Appeals for Veterans Claims has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation. See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, VA General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103 (a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 05-04 (2004). Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary. See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed below, the undisputed facts in this case render the Veteran ineligible for nonservice-connected pension benefits and there is no reasonable possibility than any assistance that VA would provide to her would substantiate the claim. Thus, the notice and assistance requirements are inapplicable. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Termination of Non-Service-Connected Pension

The Veteran contends that she is eligible for nonservice-connected pension because she was told by her separation officer that her accrued leave at separation would satisfy the 24 month requirement under 38 C.F.R. § 3.12a (a).
VA will award nonservice-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

Further, a person who originally enlists in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (an "early out"), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service. 38 C.F.R. § 3.12a. The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods: (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty. 38 C.F.R. § 3.12a (a). 

The minimum period of active duty requirement does not apply (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. See 38 C.F.R. § 3.12a (d). 

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service. If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed. However, if she does not have the requisite wartime service, there is no need to proceed further or address any other issue. 

The Veteran's DD Form 214 shows she served on active duty from July 17, 1989 to June 15, 1991. The Veteran was discharged from service for the convenience of the government (COG) and the separation reason was pregnancy. Therefore, the Veteran served during the wartime period of the Persian Gulf War for more than 90 days, establishing the basic criteria for wartime service. 38 C.F.R. § 3.3.

As previously noted, the Veteran's service is also covered by the provisions of 38 C.F.R. § 3.12a. Concerning this, the Veteran did not serve the minimum period of active duty nor did she complete her term of active duty. 38 C.F.R. § 3.12a. The Veteran served 1 year, 10 months, and 29 days, less than 24 months of continuous active duty. Id. The Veteran's DD Form 214 also shows that she had no prior active or inactive service, thus precluding the possibility that she met the latter requirement through another period of active duty service. The Veteran asserts that her 39.5 days of accrued leave at separation would add sufficient time to satisfy the 24 month requirement. However, the law and regulations governing eligibility for pension benefits does not provide for use of unused paid leave to augment the measurement of service. See 38 U.S.C.A. §§ 106, 107 (certain service deemed to be and to not be active service does not refer to paid leave).

The Board is bound in its decisions by applicable statutes enacted by Congress. Payments of monetary benefits from the Federal Treasury must be authorized by statute. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

To the extent the Veteran relied on erroneous information provided by her separation officer, the VA is not liable for the Veteran's reliance on said erroneous information. See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits). Therefore, as a matter of law, the claim must be denied.


ORDER

Reinstatement to nonservice-connected pension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


